Citation Nr: 0826193	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  06-28 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to recognition as the veteran's spouse for 
purpose of receiving Department of Veterans Affairs 
Dependency and Indemnity Compensation Benefits (DIC).


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel



INTRODUCTION

The veteran had military service between August 1966 and June 
1967, and from May 1968 to December 1969.  He died in January 
1975.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2005 by the 
Department of Veterans Affairs (VA) Honolulu, Hawaii, 
Regional Office (RO).


FINDINGS OF FACT

1.  The appellant married the veteran in August 1974.

2.  The veteran died in January 1975.

3.  The appellant's claim for DIC was denied in October 1975, 
and the appellant did not appeal this decision.

4.  The appellant remarried in July 1985 at the age of 35, 
and she remains married.


CONCLUSION OF LAW

The requirements for recognition as the veteran's surviving 
spouse for purpose of receiving VA DIC benefits are not met.  
38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the various requirements 
imposed on the VA by the Veteran's Claims Assistance Act, 
38 U.S.C.A. § 5100 et seq., are inapplicable to the current 
appeal as a matter of law.  The facts are not in dispute and 
the issue presented is one of statutory interpretation.  

The appellant alleges she is entitled to VA benefits as the 
surviving spouse of the veteran; however, her remarriage at 
the age of 35 years of age makes her ineligible for surviving 
spouse status, as a matter of law.

Specific regulations outline the requirements a claimant must 
fulfill to become eligible for DIC benefits, as a surviving 
spouse.  For benefits purposes, a "surviving spouse" means 
a person of the opposite sex whose "marriage" to the 
veteran meets the requirements of 38 C.F.R. § 3.1(j).  
38 C.F.R. § 3.50(a).  "Marriage" means a marriage that is 
valid under the law of the place where the parties resided at 
the time of the marriage, or the law of the place where the 
parties resided when the rights to benefits accrued.  
38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  Essentially, to be 
recognized as the veteran's surviving spouse for the purpose 
of establishing entitlement to VA benefits, the appellant 
must be a person of the opposite sex who was the spouse of a 
veteran at the time of the veteran's death, and who lived 
with the veteran continuously from the date of marriage to 
the date of the veteran's death (except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse) and has not 
remarried.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b)(1).  

According to the submitted marriage certificate, the 
appellant married the veteran in August 1974 and the veteran 
died in January 1975.  However, the appellant has submitted 
another marriage certificate, which documents her second 
marriage in July 1985.  By remarrying the appellant no longer 
fits the requirements to qualify as the veteran's surviving 
spouse.

Though the VA may recognize a claimant who has remarried 
after the age of 57 as a "surviving spouse" for VA benefits 
purposes, the appellant was 35 years of age at the time of 
her remarriage and does not meet the requirements of this 
exception.  38 U.S.C.A. § 103(d)(1)(B).  Additionally, there 
is no evidence the appellant's marriage to her second husband 
has been terminated by death or divorce, which would also 
permit the VA to recognize the appellant as the veteran's 
surviving spouse.  38 U.S.C.A. § 103(d)(1)(A).  Further the 
appellant has not contended her remarriage in July 1985 is 
void, or has been annulled by a court with basic authority to 
render annulment decrees, so this exclusion is also 
inapplicable to the appellant.  38 U.S.C.A. § 103(d)(1).

As to the appellant's contentions regarding the merits of the 
underlying issue of service connection for the cause of the 
veteran's death which would provide the basis for an award of 
DIC benefits to a surviving spouse, it is noted that VA 
currently recognizes chronic lymphocytic leukemia as a 
disorder associated with herbicide exposure.  The veteran's 
death certificate, however, reflects that he died due to 
acute myelogenous leukemia, which is not a disorder for which 
service connection may be presumed for those exposed to 
herbicides in Vietnam.  


ORDER

Recognition as the veteran's spouse for purposes of receiving 
DIC benefits is denied.  


____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


